Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 and 12-14 are rejected because of the listed recitations below do not have a specific know definition in the art and the claims do not provide a clear concise definition. The recitations render the claims vague and ambiguous.
The recitations are:
“usefulness and effectiveness thereof”
“controlling behavior thereof”
“controlling timely behavior an edge device”
Examiner recommends defining the recitations of canceling the claims as the metes and bounds of the claims are not understood. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abhishek Kumar (What is a Rank Indication in LTE?). Hereinafter referred to as Abhishek.
Regarding claims 1 and 11. Abhishek discloses a method comprising: receiving, at a computing device managing outbound signaling messages on one or more control channels, from one or more edge devices receiving the outbound signaling messages on the one or more control channels, rankings of previously transmitted outbound signaling messages (Even though the system is configured in transmission mode 3 (or open loop spatial multiplexing) for a particular UE and if the same UE report the Rank Indication value 1 to eNB, eNB will start sending the data in Tx diversity mode to UE . If UE report Rank Indication 2 , eNB will start sending the downlink data in MIMO mode (Transmission Mode 3).)(the newly transmitted rank value is dynamically transmitted in light of previously or currently received communication); adjusting, at the computing device, one or more of a queue structure and a message sequence of the outbound signaling messages based on the rankings (Even though the system is configured in transmission mode 3 (or open loop spatial multiplexing) for a particular UE and if the same UE report the Rank Indication value 1 to eNB, eNB will start sending the data in Tx diversity mode to UE . If UE report Rank Indication 2 , eNB will start sending the downlink data in MIMO mode (Transmission Mode 3).); and transmitting, from the computing device, to the one or more edge devices, the outbound signaling messages according to one or more of the queue structure and the message sequence, as adjusted (Even though the system is configured in transmission mode 3 (or open loop spatial multiplexing) for a particular UE and if the same UE report the Rank Indication value 1 to eNB, eNB will start sending the data in Tx diversity mode to UE . If UE report Rank Indication 2 , eNB will start sending the downlink data in MIMO mode (Transmission Mode 3).).
Regarding claims 2 and 12. Abhishek discloses a method wherein the rankings, received from the one or more edge devices, rank the previously transmitted outbound signaling messages according to one or more of usefulness and effectiveness thereof (see at least paragraph 2 “why we need this RI…”).
Regarding claims 3 and 13. Abhishek discloses a method wherein the rankings include a usefulness ranking for a given previously transmitted outbound signaling message defining one or more of: how useful the given previously transmitted outbound signaling message was to an edge device for controlling behavior thereof; whether the given previously transmitted outbound signaling message was a repeat of another previously transmitted outbound signaling message; whether the given previously transmitted outbound signaling message was a data signaling message received by a data edge device or a voice edge device; and whether the previously transmitted outbound signaling message was a voice signaling message received by the data edge device or the voice edge device (see at least paragraph 2 “why we need this RI…”).
Regarding claims 4 and 14. Abhishek discloses a method wherein the rankings include an effectiveness ranking defining how effective a given previously transmitted outbound signaling message was for controlling timely behavior an edge device (see at least paragraph 2 “why we need this RI…”: LTE communication is time constrained).
Regarding claims 5 and 15. Abhishek discloses a method further comprising: correlating, at the computing device, the rankings with one or more of: time; sites with which the one or more edge devices are communicating; locations of the one or more edge devices; radio-frequency conditions associated with the one or more edge devices; incidents associated with the one or more edge devices; talkgroups associated with the one or more edge devices; and failure of the previously transmitted outbound signaling messages, wherein, adjusting one or more of the queue structure and the message sequence of the outbound signaling messages is further based on the rankings as correlated (see at least paragraph 2 “why we need this RI…”: LTE communication is time constrained).
Regarding claims 6 and 16. Abhishek discloses a method wherein adjusting one or more of the queue structure and the message sequence of the outbound signaling messages occurs for one or more specific sites, used by the one or more edge devices and the computing device to communicate on the one or more control channels (see at least paragraph 2 “why we need this RI…”).
Regarding claims 8 and 18. Abhishek discloses a method wherein the rankings are correlated with times, and adjusting one or more of the queue structure and the message sequence of the outbound signaling messages occurs for given times (see at least paragraph 2 “why we need this RI…”: LTE communication is time constrained).
Regarding claims 9 and 19. Abhishek discloses a method wherein adjusting one or more of the queue structure and the message sequence of the outbound signaling messages comprises adjusting one or more of: a number of queues in the queue structure; transitions between the queues in the queue structure; repeats of the outbound signaling messages in the queue structure; and positions of given outbound signaling messages in the queue structure (see at least paragraphs 1 or 2: ranking and adjusting transmission structure involves changing queues).
Allowable Subject Matter
Claims 7, 10, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476